Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00703-CR

                               Mario Benavidez ROJAS,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR11882
                       Honorable Joey Contreras, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d). All pending motions are DENIED AS MOOT.

      SIGNED November 14, 2018.


                                            _________________________________
                                            Karen Angelini, Justice